11. Coordination of social security systems (
- Before the vote on Amendment 79:
Mr President, I would like to propose reversing the order of the vote. Amendment 79 is broader and Amendment 163 restricts Amendment 79, so Amendment 79 is the most far-reaching. Therefore we would like to have that first.
The reason it has been placed in this order is the addition of the word 'severe' in Amendment 163.
rapporteur. - Mr President, I am happy to support the reversal that is proposed by the PSE Group.